DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-9 are allowed.
The following is an examiner’s statement of reasons for allowance: the prior art fails to specifically teach or fairly suggest an optical transponder comprising: a processor configured to modulate a drive signal to be output to a coherent optical transmitter and/or to demodulate a sampled electric signal received from a coherent optical receiver using a two-dimensional 5-bit symbol coding/decoding quadrature amplitude modulation constellation, the constellation comprising: a quadrature axis; an in-phase axis; an inner sub-constellation including 16 symbols, each of the 16 symbols equally spaced from its nearest neighboring symbols along both the quadrature and in-phase axes; an outer sub-constellation including 16 symbols, each of the 16 symbols having an equal Euclidean-distance with its nearest neighboring symbols in the outer sub-constellation.
Specifically, the closest prior art identified by Examiner, e.g. US 2018/0269983 A1 and US 2015/0372852 A1, both of which were cited by a foreign patent office as obviating the claimed invention differ from the claimed invention in at least two manners.  

Second, although the prior art teaches inner and outer sub-constellations, the prior art fails to teach or suggest that each of the 16 symbols within each sub-constellation has an equal Euclidean-distance with its nearest neighboring symbol for both sub-constellations.  In other words, each reference teaches the concept of at least one of two sub-constellations having symbols separated by an equal Euclidian distance, but no prior art found by Examiner teaches the concept of two sub-constellations each having 16 equally Euclidian spaced symbols within a single 32 symbol constellation as claimed by the instant application.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AGUSTIN BELLO whose telephone number is (571)272-3026.  The examiner can normally be reached on Monday through Friday, 9 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Payne can be reached on (571)272-3024.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/AGUSTIN BELLO/Primary Examiner, Art Unit 2637